       Case 1:17-cv-00395-RC Document 71 Filed 05/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
_________________________
                          )
BANCROFT GLOBAL           )
DEVELOPMENT, et al.,      )
                           )
     Plaintiffs,          )
                           )
v.                        )
                           }    Civil Action No. 17-0395 (RC)
                           )
UNITED STATES OF AMERICA,)
et al.,                   )
                           )
     Defendants.          )
_________________________)

                 NOTICE OF WITHDRAWAL OF APPEARANCE

     The Clerk of the Court will please withdraw the appearance

of Marina Utgoff Braswell, Assistant U.S. Attorney, as counsel

of record for Defendants in the above-captioned case.



                            Respectfully submitted,

                             /s/
                            MARINA UTGOFF BRASWELL,
                            D.C. BAR #416587
                            Assistant United States Attorney
                            U.S. Attorney=s Office
                            555 4th Street, N.W. - Civil Division
                            Washington, D.C. 20530
                            (202) 252-2561
                            Marina.Braswell@usdoj.gov
